179 S.W.3d 314 (2005)
STATE of Missouri, Respondent,
v.
Michael ISOM, Appellant.
No. ED 85493.
Missouri Court of Appeals, Eastern District, Division One.
November 29, 2005.
Tonya McAlpine, St. Louis, MO, for appellant.
Sarah McLean, Asst. Atty. Gen., Kansas City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael Isom appeals from a judgment of the Circuit Court of the City of St. *315 Louis granting the State of Missouri, Department of Social Services, Family Support Division's, Motion to Dismiss for Failure to Exhaust Administrative Remedies and dismissing Mr. Isom's Motion to Set Aside Administrative Decision/Order, Motion for Temporary Restraining Order, and Motion for Reimbursement of Sums Paid to the Division of Child Support Enforcement. In his appeal, Mr. Isom contends that the trial court erred in its determination that the court lacked subject matter jurisdiction over the matter.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. We affirm the award pursuant to Rule 84.16(b).